The first separate and partial final decree of the Supreme Court, New York County, entered on June 24, 1974, insofar as it makes no award to appellant for Damage Parcel No. 74, title to which respondent had acquired by reason of an in rem foreclosure proceeding it had conducted approximately three months prior to November 2, 1970, the date when title vesting occurred in the condemnation proceeding, is unanimously affirmed, without costs and without disbursements, for the reasons stated by Davidson, J. at Special Term. In the resolution of this appeal consideration has also been given to Special Term’s decision after hearing of objections, dated June 11, 1974, which was handed up during the course of oral argument. Concur—Murphy, J. P., Birns, Silverman, Nunez and Yesawich, JJ.